Citation Nr: 0917191	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  95-40 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for diabetes mellitus.

2.  Entitlement to an increased initial rating for lumbar 
strain with degenerative disc disease and arthritis, 
evaluated as 20 percent disabling prior to September 26, 
2003, and as 40 percent disabling thereafter.  

3.  Entitlement to an initial rating in excess of 10 percent 
for status post cholecystectomy and reflux esophagitis.  

4.  Entitlement to an initial rating in excess of 10 percent 
for pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from January 1984 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in September 
1994 and February 1995, by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in San Diego, California.  
In June 2000, June 2003, and January 2005, the Board remanded 
the claims for additional development.  

In a rating decision, dated in July 1999, the RO denied a 
claim for a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).  

In a statement, received in August 2007, the Veteran again 
raised the issue of entitlement to TDIU.  This new issue has 
not been adjudicated by the agency of original jurisdiction, 
and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus is 
shown to require insulin, and restricted diet, but not 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

2.  Prior to September 26, 2003, the Veteran's service-
connected lumbar strain with degenerative disc disease and 
arthritis, is productive of subjective complaints of pain; 
with no more than moderate limitation of motion, and not: 
listing of whole spine to opposite side, positive 
Goldthwait's sign, loss of lateral motion with osteo-
arthritic changes, or some of the above with abnormal 
mobility on forced motion, nor favorable ankylosis of the 
entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  

3.  As of September 26, 2003, the Veteran's service-connected 
lumbar strain with degenerative disc disease and arthritis, 
is productive of complaints of pain, and some limitation of 
motion, but not pronounced intervertebral disc syndrome with 
persistent symptoms to the required degree, incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, or ankylosis.  

4.  The Veteran's service-connected status post 
cholecystectomy and reflux esophagitis is shown to be 
productive of complaints that include abdominal pain, 
heartburn, nausea, constipation, and GERD, but is not shown 
to have been manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  

5.  The Veteran's service-connected pes planus is shown to be 
productive of subjective complaints of pain and weakness, but 
it is not shown to have been manifested by a moderately 
severe foot injury, or unilateral severe flatfoot with 
objective evidence of marked deformity, accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities.  





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 
4.119, Diagnostic Code 7913 (2008).  

2.  Prior to September 26, 2003, the criteria for an initial 
rating in excess of 20 percent for lumbar strain with 
degenerative disc disease and arthritis are not shown to have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.7, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect September 23, 2002).

3.  As of September 26, 2003, the criteria for an initial 
rating in excess of 40 percent for lumbar strain with 
degenerative disc disease and arthritis are not shown to have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40. 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (as in effect September 26, 2003).  

4.  The criteria for an initial rating in excess of 10 
percent for status post cholecystectomy and reflux 
esophagitis, are not shown to have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.114, Diagnostic Codes 7318, 7346 (2008).  

5.  The criteria for an initial rating in excess of 10 
percent for pes planus are not shown to have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2008).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to increased initial 
ratings for his service-connected diabetes mellitus, lumbar 
strain with degenerative disc disease and arthritis, status 
post cholecystectomy and reflux esophagitis, and pes planus.  

In September 1994, the RO granted service connection for 
diabetes mellitus, evaluated as 40 percent disabling, lumbar 
strain with degenerative disc disease and arthritis, 
evaluated as 20 percent disabling, status post 
cholecystectomy and reflux esophagitis, evaluated as 10 
percent disabling, and pes planus, evaluated as 10 percent 
disabling.  In each case, the RO assigned an effective date 
for service connection of December 18, 1993, which is 
commensurate with the day after separation from service.  The 
Veteran has filed a notice of disagreement as to the issues 
of entitlement to higher evaluations.    

In November 1995, the RO increased the Veteran's low back 
evaluation to 20 percent, with an effective date December 18, 
1993, for the 20 percent rating.  In April 2004, the RO 
increased the Veteran's low back evaluation to 40 percent, 
with an effective date September 26, 2003, for the 40 percent 
rating.  Since these increases did not constitute full grants 
of the benefits sought, the increased rating issues remain in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

The Veteran's diabetes mellitus is currently rated as 40 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
(DC) 7913.  

With regard to the history of this disability, see 38 C.F.R. 
§ 4.1 (2008), the Veteran's service treatment reports show a 
number of treatments for this disorder, to include a 
hospitalization in 1992.  A Medical Board Report, dated in 
March 1993, states that the Veteran has diabetes mellitus, 
with an estimated onset in 1991

Under DC 7913, a 40 percent rating when the disability 
requires insulin, a restricted diet, and regulation of 
activities.  

Important for this case, a 60 percent evaluation is warranted 
in cases requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2008).  The Board notes that service connection is 
currently in effect for disabilities that include peripheral 
neuropathy of the left foot, and the right foot, and 
impotence, and that the Veteran is receiving special monthly 
compensation under 38 U.S.C.A. § 1114(k) on account of loss 
of use of a creative organ.  

The medical evidence consists of VA and non-VA reports, dated 
between 1994 and 2007.  This evidence shows that the Veteran 
is shown to have insulin-dependent diabetes mellitus, which 
has often been referred to as "clinically out of control."  
See e.g. VA examination reports, dated in December 1995 and 
May 1996.  

An August 1997 VA examination report shows that the Veteran 
denied known ketoacidosis, that he followed a diabetic diet, 
and that he had mild hypoglycemic symptoms about once a week.  

An August 1998 report from Diamond Medical Group shows that 
he reported that his blood sugar levels were "fairly 
controlled," and that he has not required hospitalization 
for hypo- or hyperglycemia.  He further stated that he had 
not restricted his activities due to his diabetes.  The 
report states that he had no significant peripheral 
neuropathy or diabetic nephropathy, and that his condition 
has not affected his activities of daily living, or his 
current job inside the post office.  

A VA examination report, dated in January 2004, shows that 
the Veteran denied a history of ketoacidosis, and stated that 
he was taking Gabapentum for neuropathy. The report notes 
that his diabetes has been in poor control for the last eight 
years, and that he had moderately severe symptoms, to include 
diabetic neuropathy of the feet.  

A VA examination report, dated in June 2005, notes that the 
Veteran has had no admissions for diabetic ketoacidosis, and 
no hospitalizations for hypoglycemia.  He reported episodes 
of hypoglycemia causing anxiousness, sweating, and shakiness.  
The report further notes that he was seen by his primary care 
physician approximately every six months.  

A VA examination report, dated in July 2006, notes that the 
Veteran has a history of a hospitalization in early 2004 for 
viral gastroenteritis.  The diagnoses noted diabetic 
autonomic neuropathy, and diabetes with no history of 
hypoglycemia or ketoacidosis causing a hospital admission.  

A VA examination report, dated in February 2007, notes that 
the Veteran asserted that he had a history of two admissions 
for diabetes (not shown).  He reported episodes of 
hypoglycemia, and being on a restricted diet, with a 
restriction of activities due to diabetic neuropathy.  He 
stated that he had gained about 50 pounds since 1993.  The 
report further notes that he was seen by his primary care 
physician every three months.  The diagnoses include diabetes 
mellitus, characterized as poorly controlled."  

After reviewing the entire evidence of record and considering 
such evidence in light of the regulatory criteria noted 
above, the Board finds that a rating in excess of 40 percent 
is not warranted for diabetes, as it has not been shown to be 
so disabling as to warrant a 60 percent or higher rating 
under Diagnostic Code 7913.  Although the Veteran's diabetes 
requires him to take insulin for control, and to follow a 
restricted diet, and although it has repeatedly been 
indicated to be in poor control, the evidence does not show 
that it is productive of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or twice a month visits to a diabetic care 
provider, plus complications that would not be compensable if 
separately evaluated.  The post-service medical records 
provide evidence against this claim.  Accordingly, the Board 
finds that the Veteran's symptoms do not more nearly 
approximate the criteria for a 60 percent evaluation, and 
that the claim must be denied.  

The Veteran asserts that he is entitled to an increased 
initial rating for lumbar strain with degenerative disc 
disease and arthritis, evaluated as 20 percent disabling 
prior to September 26, 2003, and 40 percent disabling 
thereafter.  

With regard to the history of this disability, see 38 C.F.R. 
§ 4.1, the Veteran's service treatment reports show a number 
of treatments for back pain, with no reports of trauma, and 
assessments of low back pain, and back strain.  

The following diagnostic codes are for consideration:

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 40 percent rating is warranted where 
the limitation of motion in the lumbar spine is severe.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (as in 
effect prior to September 26, 2003), a 40 percent rating is 
warranted when there is severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect prior to 
September 23, 2002), a 40 percent rating is warranted for: 
Intervertebral disc syndrome, severe; recurring attacks with 
intermittent relief.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).  

The medical evidence consists of VA and non-VA reports, dated 
between 1994 and September 26, 2003.  

The Board finds that a rating in excess of 20 percent under 
DC 5292 is not warranted.  The medical evidence at that time 
shows that the Veteran's lumbar spine has been noted to have 
flexion from between 60 to 95 degrees, extension had ranged 
between 15 and 35 degrees, lateral flexion has ranged between 
20 and 40 degrees, and rotation has ranged between 20 and 80 
degrees, with the exception of a few notations of flexion to 
45 degrees, see reports from Southern California Orthopaedic 
Specialists (SCOS) and Oasis Orthopaedic report, dated 
between 1995 and 1997; and one notation of lateral flexion, 
and rotation, being limited to 10 degrees, see August 1997 VA 
examination report.  

In addition, a February 1995 SCOS report, and an April 1995 
report from the Riverside Medical Clinic (RMC), note that the 
lumbar spine had FROM (full range of motion) (specific 
degrees of motion were not provided), 1995 reports from Oasis 
Orthopaedic note ranges of motion WNL (within normal limits) 
(specific degrees of motion were not provided), and a June 
1995 RMC report notes that lumbar flexion was to 80 degrees 
(no other ranges of motion were noted).  Given the foregoing, 
in the Board's judgment, the evidence does not show a severe 
limitation of motion.  Accordingly, a rating in excess of 20 
percent is not warranted under DC 5292.  The Board finds that 
the medical records cited above provide evidence, overall, 
against this claim.  

With regard to DC's 5293 and DC 5295, the X-ray evidence 
shows that minimal degenerative spurring at L4 was noted in 
February 1995, with subsequently dated MRI studies showing 
disc protrusions and multilevel disc disease.  VA examination 
reports, dated in 1994, note a normal neurological 
examination, and no postural abnormalities.  In 1995, 
following an injury at work, he underwent treatment for low 
back symptoms, with findings of normal lumbar lordosis 
without scoliotic curvature, no evidence of disc space 
narrowing, a normal/stable gait, normal posture, symmetrical 
deep tendon reflexes.  See 1995 RMC reports; 1995 reports 
from Oasis Orthopaedic; September 1995 report from S.R.Y., 
M.D.; December 1995 VA examination report.  These findings 
are essentially repeated in the balance of the medical 
evidence for the time period in issue.  See e.g. VA 
examination reports, dated in August 1997; August 1998 report 
from Diamond Medical Group (DMG); March 1999 report from Alto 
Medical Clinic (AMC).  The SCOS reports show treatment for 
low back symptoms though December 1998, after an on-the-job 
low back injury at work in October 1997.  His treatment 
included a home exercise program, and restrictions against 
heavy lifting.  The Board notes that while the medical 
evidence dated after 1999 shows a number of complaints of low 
back pain, there are virtually no relevant findings.  A May 
2001 MRI study of the lumbar spine notes that lumbar lordosis 
was maintained, with normal vertebral body height, and an 
impression noting mild degenerative disc disease of L2-3, L3-
4, and L5-S1, a two millimeter (MM.) disc protrusion at L2-3, 
and a mild disc bulge at L3-4, and lumbar radiculopathy.  

Based on the foregoing, the Board finds that the evidence is 
insufficient to show listing of whole spine to opposite side, 
positive Goldthwait's sign, loss of lateral motion with 
osteo-arthritic changes, or some of the above with abnormal 
mobility on forced motion.  The Board finds that overall, the 
evidence does not show that the Veteran's low back disorder 
is manifested by symptomatology that more nearly approximates 
the criteria for an evaluation of 40 percent under DC 5295, 
and that the preponderance of the evidence is against a 40 
percent evaluation.  

With regard to DC 5293, there are ongoing complaints of low 
back pain, with a number of findings of muscle spasms, 
particularly in 1995 and 1999.  There is evidence of mild 
degenerative disc disease of L2-3, L3-4, and L5-S1.  However, 
the Veteran has not received a formal diagnosis of IDS, nor 
does the evidence indicate an incapacitating event due to low 
back symptoms.  In summary, the evidence shows that his 
symptoms were productive of severe, recurring IDS attacks 
with intermittent relief, and the Board finds that the 
criteria for a 40 percent rating under DC 5293 (as in effect 
prior to September 23, 2002), have not been met.

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5286 and 5289 (as 
in effect prior to September 26, 2003) a rating in excess of 
20 percent is warranted for ankylosis of the spine.  However, 
these Diagnostic Codes are not applicable to this case. 
Ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  In this case, an 
evaluation in excess of 20 percent for the Veteran's 
disability is not warranted under these codes because the 
Veteran's service-connected disability has not been shown to 
result in ankylosis.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, the Board has also 
considered whether an increased evaluation could be assigned 
on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  

In this regard, the Board initially notes that the Veteran's 
subjective complaints of pain are specifically contemplated 
in the criteria of DC 5295.  With regard to DC's 5292 and 
5293, while the Veteran has repeatedly complained of pain, 
the evidence shows that he has primarily been found to have 
5/5 (or "normal") motor strength, normal sensation, and/or 
a normal neurological examination.  See e.g., VA examination 
reports, dated between 1994 and 1997; August 1998 DMG report; 
1998-1999 SCOS reports; March 1999 AMC report.  The August 
1998 DMG report notes that he was able to do most activities 
of daily living, except gardening, and that he could not do a 
lot of walking.  The March 1999 AMC report notes that there 
was no evidence of pain on motion, fatigue, weakness, muscle 
spasm, or lack of endurance.  The period between March 1999 
and September 2003 is virtually devoid of any relevant 
findings.  

In summary, the evidence does not show functional loss due to 
pain to warrant a rating in excess of 20 percent.  In 
particular, the Board notes the lack of such findings as 
neurological impairment, loss of strength, incoordination, 
and/or muscle atrophy.  In summary, when the ranges of motion 
in the back are considered together with the evidence showing 
functional loss -- to include the findings pertaining to 
neurologic deficits, muscle strength, and the lack of 
evidence of muscle atrophy -- the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.  38 C.F.R. § 4.71a, DC's 5292, 5293; DeLuca.   

The schedular criteria by which the Veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the Veteran's appeal.  According to VAOPGCPREC 7-
2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that a veteran is entitled to 
the most favorable of the versions of a regulation that was 
revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after August 22, 2002 and September 
23, 2002 (i.e., the effective dates of the new regulations).  

Given the foregoing, the Board will address whether, for the 
period on and after September 23, 2002, and September 26, 
2003, as applicable, the Veteran is entitled to a higher 
rating under the new criteria.  The effective date of any 
rating assigned under the revised schedular criteria may not 
be earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  VAOPGCPREC 3-
2000, 65 Fed. Reg. 33,421 (2000).   

For the period of time during which the 20 percent rating is 
in effect, i.e., prior to September 26, 2003, the provisions 
of DC 5293 (which pertained to intervertebral disc syndrome) 
were changed effective from September 23, 2002.  

Under DC 5293 (as in effect September 23, 2002), a 40 percent 
rating is warranted for intervertebral disc syndrome (IDS), a 
40 percent rating is warranted for IDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  

For the period between September 23, 2002 and September 26, 
2003, the evidence is insufficient to show that the Veteran's 
low back disability was productive of the required 
symptomatology.  As previously stated, the period between 
March 1999 and September 2003 is virtually devoid of any 
relevant findings.  This period encompasses the time period 
in issue, during which the Veteran was not shown to have 
received a formal diagnosis of IDS.  Nor does the evidence 
indicate that he had an incapacitating event due to low back 
symptoms.  The Board therefore finds that the criteria for a 
40 percent rating under DC 5293 (as in effect September 23, 
2002), have not been met.  

As of September 26, 2003, the RO has evaluated the Veteran's 
low back disability as 40 percent disabling.  As previously 
stated, the schedular criteria by which the Veteran's lumbar 
spine disability can be rated have changed during the 
pendency of the Veteran's appeal, with the relevant changes 
taking effect on September 23, 2002, and September 26, 2003.  
See 67 Fed. Reg. 54345- 54349 (August 22, 2002) (effective 
September 23, 2002), codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293; see also 68 Fed. Reg. 51454-51458 
(August 27, 2003) (effective September 26, 2003), codified at 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  At that time, 
DC 5293 was changed to DC 5243, and DC 5295 was changed to 
5237.   

The Board will therefore first address whether a rating in 
excess of 40 percent is warranted under the old regulations, 
followed by analysis of the new regulations.  Kuzma.  

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect prior to 
September 23, 2002), a 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain on motion and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, little intermittent relief.  

Under 38 C.F.R. § 4.71a, DC 5293 (as in effect September 23, 
2002), a 60 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  

Under DC 5285 (as in effect prior to September 26, 2003), 
when evaluating residuals of a fracture of the vertebra, a 60 
percent evaluation is also assignable if there is no cord 
involvement; abnormal mobility requiring neck brace (jury 
mast).  In other cases, the disability is to be evaluated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  

Under 38 C.F.R. § 4.71a, 5286 (as in effect prior to 
September 26, 2003), a 60 percent evaluation is assignable 
for complete bony fixation (ankylosis) of the spine at a 
favorable angle.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The 
General Rating Formula provides that a 50 percent rating is 
warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  The Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes provides that 
an evaluation of 60 percent is warranted for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

A January 2004 VA examination report shows that the Veteran's 
spine had normal curvature, with marked muscle spasm, normal 
reflexes, no objective sensory deficits, 5/5 muscle strength, 
and a diagnosis of recurrent back strain with early 
degenerative disc disease and facet joint arthropathy.  The 
examiner indicated that there may be infrequent episodes of 
flare-ups during which he had no motion, lasting for two or 
three days.  

A June 2005 VA examination report shows that the Veteran had 
5/5 strength in the lower extremities, mildly decreased 
sensation in the left toes.  X-rays were noted to show 
flattening of lumbar lordosis, but no obvious loss of disc 
space height or bony changes.  The diagnoses noted discogenic 
back pain with mild degenerative disc disease of the upper 
lumbar spine.  

A December 2005 VA examination report shows that the Veteran 
complained of severe low back pain, and that on examination, 
he had symmetrical bulk and muscle tone, inconsistent sensory 
features without clear evidence of neuropathy or 
radiculopathy, no abnormalities of coordination, normal 
lumbosacral curvature.  The diagnosis notes low back pain and 
lumbar radiculopathy.  

A July 2006 VA examination report notes intact sensation, 
with 5/5 strength, and some limitation due to pain, but not 
weakness fatigability, or incoordination.  The diagnosis was 
"myofascial low back pain limiting repetitive use of his low 
back."

A February 2007 VA examination report shows that the Veteran 
asserted that he took Vicodin four to five times per day for 
back pain, that he could walk about 100 yards before 
limitation due to back pain, and that he denied a history of 
surgery.  The report notes that he used a cane to ambulate.  

On examination, the range of motion was limited by pain, but 
not weakness, fatigability, or incoordination.  Strength in 
the bilateral lower extremities was 5/5, and sensation was 
intact to light touch.  Reflexes were absent in the lower 
extremities.  X-rays were noted to show irregularities at L4, 
and a loss of normal lumbar lordosis, but good maintenance of 
disc height and alignments within normal limits.  The 
diagnosis was "myofascial low back pain limiting repetitive 
use of his low back."  

In addition, the VA examination reports show that flexion 
ranged from 30 to 60 degrees, extension ranged from 10 to 20 
degrees, lateral flexion ranged from 10 to 20 degrees, and 
rotation was to 20 degrees, bilaterally.  VA progress notes 
show a number of complaints of low back pain.  An October 
2003 MRI report notes dehydration at L2-3, with otherwise 
normal disc spaces, and that alignment and the paraspinal 
muscles were within normal limits.  

The Board finds that a rating in excess of 40 percent is not 
warranted under DC 5293 (as in effect prior to September 23, 
2002, and thereafter) or DC 5243 (as in effect September 26, 
2003), the General Rating Formula, or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The Board first notes that the criteria for a 
rating in excess of 40 percent are identical under DC 5293 
(as in effect September 23, 2002), and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  

In this case, there is no competent evidence to show 
ankylosis of the spine.  With regard to intervertebral disc 
syndrome, there are no findings of muscle spasm since 2004, 
and there is no evidence to show that a physician ordered bed 
rest for his low back symptoms.  He does not appear to have 
received a formal diagnosis of intervertebral disc syndrome.  
Furthermore, the aforementioned findings as to strength, 
neurological functioning, and functional loss, are not 
consistent with a higher initial evaluation.  Therefore, the 
evidence is insufficient to show that his symptoms are 
productive of pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy, or 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, and the Board finds that 
the criteria for a rating in excess of 40 percent have not 
been met under DC 5293 (as in effect prior to September 23, 
2002, and thereafter) and the General Rating Formula for 
intervertebral disc syndrome.  

In addition, there is no competent evidence to show that the 
Veteran has a fracture of the vertebra resulting in abnormal 
mobility requiring neck brace (jury mast), or ankylosis of 
the lumbar spine.  The ranges of motion in the lumbar spine 
have previously been noted.  Accordingly, a rating in excess 
of 40 percent is not warranted under DC's 5285 or 5286.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that as of September 26, 
2003, the criteria for a rating in excess of 40 percent for 
the Veteran's low back disability have not been met under DC 
5293 (as in effect prior to September 23, 2002, or 
thereafter) or under Diagnostic Codes 5237, 5242, and 5243 
(as in effect September 26, 2003).   

The Veteran asserts that he is entitled to an initial rating 
in excess of 10 percent for status post cholecystectomy and 
reflux esophagitis.

With regard to the history of this disability, see 38 C.F.R. 
§ 4.1, the Veteran's service treatment reports show findings 
of reflux esophagitis in 1987, and that his gall bladder was 
removed in 1991.  

The Veteran's disability has been evaluated under Diagnostic 
Codes 7318-7346.  See 38 C.F.R. § 4.27 (2008) (noting that 
the diagnostic code for diseases may contain the diagnostic 
code for the disease followed by a hyphen and the diagnostic 
code for the residual condition on which the rating is 
based).  This hyphenated diagnostic code may be read to 
indicate that removal of the gall bladder (DC 7318) is the 
service-connected disorder, and it is rated as if the 
residual condition is a hiatal hernia under DC 7346.  

To the extent that a VA examination report shows that the 
Veteran wanted to know why his service-connected 
gastrointestinal disabilities were not assigned separate 
evaluations, the Board notes that 38 C.F.R. § 4.114 provides 
that ratings under Diagnostic Codes 7301 to 7329, inclusive, 
7331, 7342, and 7345 to 7348 inclusive will not be combined 
with each other.  A single evaluation will be assigned under 
the diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  Id.  

Furthermore, there is no specific diagnostic code for reflux 
esophagitis, and it is normally rated under DC 7346 for 
hiatal hernias.  Id.  

Under 38 C.F.R. § 4.114, DC 7318, a 10 percent rating is 
assigned for mild symptoms.  A 30 percent rating is warranted 
for severe symptoms.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7346 (hiatal 
hernia), a 30 percent evaluation is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  

The medical evidence consists of VA and non-VA reports, dated 
between 1994 and 2007.  Overall, VA and non-VA reports show 
occasional treatment for gastrointestinal symptoms.  A 
February 1997 VA progress note indicates complaints of 
diarrhea and an assessment of gastroenteritis.  A January 
2004 abdominal echogram (ultrasound) was negative.  Abdominal 
X-ray reports, dated in March and May of 2004, contain 
impressions indicating that there was no evidence of intra-
abdominal pathology.  A May 2004 gastric emptying scan report 
contains an impression of "unremarkable study." 

A 1994 VA examination report contains diagnoses of reflux 
esophagitis, and status post cholecystectomy.  

A December 1995 VA examination report shows complaints of 
retrosternal burning and acid taste in the mouth two to three 
times per week.  He reported using Tagament and Mylanta.  He 
indicated he never had any evidence for upper or lower 
gastrointestinal bleeding.  He denied a history of melena, 
hematemesis, choking, shortness of breath at night, 
dysphagia, or bilious effluent on his pillow or bed.  On 
examination, all findings were normal.  

A May 1996 VA examination report shows complaints of 
heartburn.  On examination, there was no hepatosplenomegaly, 
and no evidence of a hernia.  

VA progress notes, dated in January 1996, show that the 
Veteran complained of gastrointestinal symptoms such as 
heartburn.  The impressions were gastritis, and hiatal 
hernia.  A February 1997 report notes a hiatal hernia, and 
that the Veteran denied diarrhea, constipation, or melena.  A 
March 2004 report notes severe GERD with symptoms of 
gastroparesis.  

An August 1998 DMG report notes complaints of "almost 
daily" heartburn and post-operative surgical site pain, with 
nausea, vomiting, and diarrhea about twice a month.  The 
report notes that there was no significant weight change, and 
that there was occasional fatigue, with no lethargy or loss 
of appetite.  There was a normal abdominal examination except 
for a postsurgical scar.  The relevant diagnosis was status 
post cholecystectomy and reflux esophagitis.   

A VA computerized tomography (CT) report for the abdomen, 
dated in January 2000, was essentially unremarkable.  

A January 2004 VA examination report shows complaints of 
being awakened at night with gagging sensations, sometimes 
with a small amount of refluxate, as well as some 
retrosternal burning sensation, nausea, constipation, and 
GERD (gastroesophageal reflux disease).  The report notes 
that there has not been any weight loss, vomiting of blood, 
or blood in the stools.  On examination, the Veteran was 
well-nourished, and there was no hernia.  An associated 
endoscopy notes gastric retention, and recommends the 
continuation of anti-reflux measures.   

Reports of VA hospital treatment, over a three-day period in 
April 2004, note admission for complaints of emesis, 
diarrhea, fever, and elevated LFT's (liver function tests), 
thought to be secondary to gastroparesis, and 
gastroenteritis.  

A June 2005 VA examination report shows that the Veteran 
reported that his symptoms, to include abdominal pain, 
heartburn, and GERD, were "unchanged" (the baseline for 
this statement is unclear).  He stated that he had no history 
of vomiting blood, colic, distension, nausea, or vomiting.  
He denied gaining or losing significant weight.  He reported 
a history of some diarrhea, but that this changed to 
constipation once he began taking Vicodin.  The diagnoses 
note status post cholycystectomy, history of GERD controlled 
by medication and not currently symptomatic, gastroparesis 
"based only on assumptions from the medical record, the 
patient having a normal gastric emptying study on 5/25/04," 
history of lactose intolerance, and history of constipation 
due to Vicodin pain medication.  The examiner stated the 
following: there were no sequalae or symptomatology related 
to the post-cholecystectomy state; the January 2004 VA 
ultrasound showed a normal common bile duct and intrahepatic 
ducts, and the record did not show subsequent related 
complaints; his conclusion, that the Veteran's GERD was 
controlled by medication and not currently symptomatic, was 
based on the Veteran's history of endoscopies and pH and 
motility studies, which showed minimal, if any symptoms, that 
the Veteran had no history of treatment for GERD during the 
preceding year, and that there were no complications of GERD 
shown such as ulcers, erosions, or esophageal stricture; 
gastroparesis was not shown upon a January 2004 gastric 
emptying study, which was well within normal limits, and 
clinical testing does not indicate the presence of 
gastroparesis.  

A July 2006 VA examination report notes complaints that 
included diarrhea and constipation, as well as GERD twice a 
week.  The report indicates a weight gain of about 18 pounds 
over the last three or four years, and that there were no 
signs of anemia.  The diagnoses noted GERD, controlled on 
medication.  

A February 2007 VA examination report shows that the Veteran 
complained of nausea after meals, improved with medication, 
GERD symptoms, and frequent 
constipation.  He stated that he had gained about 50 pounds 
since 1993; weight was 243 pounds.  On examination, there 
were no masses, organomegaly, or ulcers.  

The Board finds that an initial rating in excess of 10 
percent is not warranted.  The Board first notes that the 
evidence indicates that the Veteran has gained weight over 
the appeal period, and that the criteria for the definition 
of weight loss are therefore inapplicable.  See February 2007 
VA examination report.  The evidence shows that the Veteran 
has complained of such symptoms as abdominal pain, heartburn, 
nausea, constipation, and GERD.  There were findings of a 
hiatal hernia in 1996 and 1997, which were not subsequently 
repeated.  There is no evidence of melena, or hematemesis.  
In 1997, he had a normal abdominal examination except for a 
postsurgical scar.  The next significant relevant evidence is 
dated almost six years later.  Specifically, the January 2004 
VA examination report notes that there was no weight loss, 
vomiting of blood, or blood in the stools, but that there was 
gastric retention.  The June 2005 VA examination report shows 
that the examiner fully and adequately explained his 
conclusions that there were no sequalae or symptomatology 
related to the post-cholecystectomy state, that the Veteran's 
GERD was controlled by medication and not currently 
symptomatic, and that clinical testing does not indicate the 
presence of gastroparesis.  There is no evidence of 
dysphagia, or pyrosis, providing more evidence against this 
claim.   

Based on the foregoing, the Board finds that the evidence is 
insufficient to show that the Veteran's disability is 
manifested by severe symptoms, or, persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  DC's 
7318, 7346.  Accordingly, the Board finds that the criteria 
for an initial rating in excess of 10 percent have not been 
met, and that the claim must be denied.  

The Board has considered other potentially applicable 
digestive system diagnostic codes.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  But the examiners found no 
evidence of a fistula and no malignancies.  See 38 C.F.R. 
§ 4.114, Diagnostic Codes 7330, 7343 (2008).  In addition, 
there is insufficient evidence to warrant the application of 
diagnostic codes for the following: injuries of the mouth or 
lips, loss of tongue, stricture, spasm, or diverticulum of 
the esophagus, adhesions of the peritoneum, gastric, 
duodenal, or marginal ulcers, hypertrophic gastritis, 
postgastrectomy syndromes, injury or stenosis of the stomach, 
injury or cirrhosis of the liver, cholecystitis, 
cholelithiasis, cholangitis, irritable bowel syndrome, 
amebiasis, dysentery, ulcerative colitis, distomiasis, 
enteritis, enterocolitis, diverticulitis, resection of the 
small or large intestine, peritonitis, impairment of 
sphincter control, stricture of the rectum and anus, prolapse 
of the rectum, ano fistula, hemorrhoids, visceroptosis, 
pruritis ani, inguinal, ventral, or femoral hernia, benign 
neoplasms, liver disease, pancreatitis, vagotomy, liver 
transplant, or hepatitis.  See 38 C.F.R. § 4.114, Diagnostic 
Codes 7200-05, 7301, 7304-06, 7307-7310, 7311, 7312, 7314, 
7316, 7316, 7317, 7319, 7321-29, 7331-40, 7342, 7344, 7345, 
7347, 7348, 7351, 7354 (2008).  In this regard, the Veteran's 
gall bladder has been removed, and although there are distant 
findings of gastroparesis, the weight of the evidence 
indicates that the Veteran does not have that disorder.  

The Veteran asserts that he is entitled to an initial rating 
in excess of 10 percent for pes planus.  

With regard to the history of this disability, see 38 C.F.R. 
§ 4.1, the Veteran's service treatment reports show that he 
was found to have chronic flat feet.  

The RO has evaluated the Veteran's disability as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, DC 5276.  Under DC 
5276, a disability rating of 10 percent is warranted for 
bilateral moderate flatfoot with the weight bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, and pain on manipulation or use of the feet.  A 20 
percent evaluation is warranted for unilateral severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities.  

The medical evidence consists of VA and non-VA reports, dated 
between 1994 and 2007.  VA progress notes show a number of 
treatments for foot symptoms, to include pain and soreness, 
and assessments of flat feet, onychomycosis/tinea pedis, and 
neuropathic pain secondary to diabetes (service connection is 
in effect for peripheral neuropathy of the feet).  An October 
2000 report indicates the use of shoe inserts. A March 2001 
X-ray report for the feet contains an impression of no bony 
abnormality of the right and left foot.  A September 2001 
report notes that he had been ordered custom shoes.  A 
January 2005 report notes complaints of pain, numbness and 
tingling of the feet, with dry scaly skin, intact protective 
sensation, no gross deformities, and 4/5 strength.  

An August 1998 DMG report notes complaints of constant foot 
pain, and occasional swelling, fatigue, and lack of endurance 
in the feet, aggravated by running sports or walking for long 
periods.  The Veteran indicated he had no history of surgery.  
On examination, the feet showed no sign of abnormal weight-
bearing, instability, weakness, tenderness, or painful 
motion.  The diagnoses included bilateral pes planus, and 
noted subjective pain on prolonged weight-bearing and 
walking, which has not impacted his activities of daily 
living or caused problems with his job, where he had a 
"sedentary type of job."

An October 1999 DMG report shows that the Veteran complained 
of daily flare-ups of foot pain, fatigue, and weakness, 
aggravated by standing and walking.  On examination, gait was 
normal, but there were some signs of abnormal weight bearing 
in the form of breakdown of the skin on the plantar aspect of 
both feet.  The alignment of the Achilles tendons was normal, 
and there was no mal-alignment of the forefoot or midfoot.  
There was no evidence of edema, painful motion, instability, 
weakness, or tenderness.  He had dry, flaky skin, and 
breakdown on the bottoms of the feet on the latter aspect, 
bilaterally.  Posture was normal.  There was no evidence of 
clawfoot, or hammertoes, and no valgus deformity.  He did not 
require corrective shoe inserts of corrective shoes.  There 
was some limitation on prolonged walking or standing.  The 
relevant diagnosis was bilateral flat feet, with a notation 
of "not much effect on his usual occupation as well as 
activities of daily living," normal alignment of the 
Achilles tendons and normal mobility of the ankles and feet 
without pain.  

A January 2004 VA examination report notes complaints of foot 
pain.  On examination, he had bilateral flat feet with mild 
valgus heels.  There were no callosities.  The relevant 
diagnosis was bilateral flat feet with plantar fasciitis.  

A June 2005 VA examination report notes complaints of foot 
pain aggravated by prolonged standing and walking, with 
flare-ups of pain, but not weakness, fatigability, lack of 
endurance, or lack of coordination.  He indicated that he was 
able to walk one to two blocks, and denied a history of foot 
surgery.  The report notes he did not use a cane or brace.  
On examination, he had flat feet, with no decrease in motion 
due to pain, weakness, fatigability, or lack of endurance or 
lack of coordination.  Strength of plantar flexion, and 
dorsiflexion, was 5/5.  He walked with a shuffling gait but 
there was no abnormal shoe wear pattern.  The hindfoot was 
well-aligned.  The ankles had dorsiflexion to 20 degrees, and 
plantar flexion to 45 degrees.  The relevant diagnosis was 
bilateral pes planus.  An associated X-ray report for the 
feet notes, for the right foot, calcaneal spur, mild DJD 
tibiotalar joint and talonavicular joint, mild flat arch, and 
for the left foot, a small bunion at the first metatarsal 
head, moderate DJD left tibiotalar joint, talonavicular 
joint, and flat arch.  

A July 2006 VA examination report notes complaints of daily 
constant foot pain, but no flare-ups.  He indicated that he 
did not have a history of foot surgery, and that he wore 
special shoes.  He walked with a slow gait but did not use a 
cane.  On examination, the Achilles tendon was midline 
bilaterally with a mild hindfoot valgus of the left foot, and 
moderate collapse of the arch bilaterally at the medial 
aspects of the feet.  There was mild callous formation 
distributed evenly over the plantar surface, bilaterally.  
There was no spasm of the Achilles tendons, and no marked 
pronation, or severe deformity, bilaterally.  The ankles had 
dorsiflexion to 15 degrees, and plantar flexion to 45 
degrees, without pain.  Range of motion was not limited by 
pain, weakness, fatigability, incoordination, lack of 
endurance with repetitive motion, or flares.  Strength on 
inversion and eversion was 5/5, with intact pinprick 
sensation, bilaterally.  X-rays were noted to reveal a small 
anterior spur at the distal portion of the left tibia, and a 
small inferior calcaneal spur of the right foot, with 
bilateral pes planus.  

The Board finds that the criteria for an initial evaluation 
in excess of 10 percent have not been met.  Other than to 
note the presence of flat feet, the earliest significant 
medical evidence is dated in August 1998.  Specifically, the 
August 1998 DMG report notes that the feet showed no sign of 
abnormal weight-bearing, instability, weakness, tenderness, 
or painful motion.  The October 1999 DMG report noted some 
signs of abnormal weight bearing, but that the alignment of 
the Achilles tendons was normal, there was no mal-alignment 
of the forefoot or midfoot, and that there was no evidence of 
edema, painful motion, instability, weakness, or tenderness.  
This report notes that he did not require corrective shoe 
inserts of corrective shoes.  The examiner stated that the 
Veteran's bilateral flat feet had "not much effect on his 
usual occupation as well as activities of daily living."  
For the period between late 1999 and January 2004, the only 
significant evidence is the notations of the use of shoe 
inserts, and custom-molded shoes.  The VA examination reports 
dated in 2004, 2005, and 2006, do not show objective evidence 
of marked deformity.  The 2005 and 2006 reports both indicate 
that there was no decrease in motion due to pain, weakness, 
fatigability, or lack of endurance or lack of coordination, 
and that foot strength was 5/5.  In summary, the evidence 
does not show that the Veteran has either unilateral or 
bilateral severe flatfoot with objective evidence of marked 
deformity, accentuated pain on manipulation and use, 
indications of swelling on use, and characteristic 
callosities.  Accordingly, the criteria for an initial rating 
in excess of 10 percent under DC 5276 have not been met, and 
the claim must be denied.   

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted on the basis of functional loss 
due to pain.  In this regard, the Veteran has been shown to 
complain of foot pain, and he appears to have been issued 
orthotics.  However, the Veteran's subjective complaints of 
pain have already been contemplated in the criteria of DC 
5276.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Accordingly, the Board concludes that the Veteran is 
most appropriately evaluated at the 10 percent rate under DC 
5276.  

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  Schafrath.  

The Board has considered whether a higher rating is warranted 
under 38 C.F.R. § 4.71a, DC 5284.  Under DC 5284, a 20 
percent rating is assigned for a moderately severe foot 
injury.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71. Normal 
dorsiflexion of the ankle is from 0 to 20 degrees.  Normal 
plantar flexion of the ankle is from 0 to 45 degrees.  

However, in this case the Board has determined that the 
findings in the relevant evidence are insufficient to show 
that he has a moderately severe foot injury.  Specifically, 
there is some evidence of abnormal weight bearing, but no 
objective evidence of marked deformity, or foot mal-
alignment.  There is also insufficient evidence of such 
symptoms as incoordination, loss of strength, deformity, or 
sensory deficiency.  The findings, to include the range of 
motion findings in the VA examination reports, do not support 
a conclusion that the Veteran's condition more closely 
approximates a moderately severe foot injury.  Furthermore, 
although the Veteran has, at times, presented with a cane, 
there is no medical evidence indicating that a physician has 
recommended that he use a cane for his pes planus disability.  
Accordingly, a rating in excess of 10 percent under DC 5284 
is not warranted.  

The Board has examined all other Diagnostic Codes pertinent 
to disabilities of the foot.  Claw foot, and malunion or 
nonunion of tarsal or metatarsal bones, have not been 
demonstrated.  Thus Diagnostic Codes 5278, and 5283 are not 
for application.  38 C.F.R. § 4.71a, DC 5278, 5283 (2008).  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating the disabilities as a whole, the Veteran has 
submitted no evidence showing that this disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In this 
regard, a September 2003 VA progress note states, "Explained 
to patient he is not unemployable with regards to his 
diabetes which he understood."  As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran, dated in May 2001, and February 2005.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  In this regard, in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that where (as here) 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Id. at 491.  

Furthermore, although the VCAA letters were sent to the 
Veteran after the RO's decisions that are the bases for this 
appeal, the RO's September 1994 and March 1995 decisions were 
decided prior to the enactment of the VCAA.  In such cases, 
there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Rather, the appellant is to be given proper 
subsequent VA process, and the Board is to make findings on 
the completeness of the record or on other facts permitting 
the Court to make a conclusion of lack of prejudice from 
improper notice.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the February 2005 letter was sent, the 
case was readjudicated and in December 2007 and September 
2008, Supplemental Statements of the Case were provided to 
the appellant.  In summary, the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notice.  

The Board has also considered the recent decision of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  However, Vazquez- 
Flores pertains to the requirements of 38 U.S.C.A. § 5103(a) 
for increased evaluation claims other than those based on 
initial evaluations.  Here, the claims involve initial 
evaluations, and as previously noted, the Court in Dingess 
held that in such cases section 5103(a) notice is not 
required, because the purpose that the notice was intended to 
serve has been fulfilled.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's service treatment reports, and VA and non-VA 
medical records have been obtained, and the Veteran has been 
afforded examinations.  The appellant and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to assist has prejudiced 
him in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


